Citation Nr: 0100693	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
right elbow fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims. 

The claim of entitlement to service connection for residuals 
of a right elbow fracture is the subject of the REMAND 
immediately following this decision.


FINDING OF FACT

In January 2000, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning the 
claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant of the claim of entitlement to service connection 
for hypertension have been met.  38 C.F.R. §§ 20.200, 20.204 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1998, the RO denied entitlement to service connection 
for hypertension.  Later that month, the veteran submitted a 
notice of disagreement to the RO concerning that decision.  A 
statement of the case was issued in September 1998.  The 
veteran submitted a substantive appeal to the RO in September 
1998.  At his personal hearing at the RO in January 2000, the 
veteran stated that he wanted to drop the issue of 
entitlement to service connection for hypertension from his 
appeal.

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a notice of disagreement or substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(2000).  

The hearing testimony has been reduced to writing.  The 
veteran's statement at his personal hearing at the RO in 
January 2000 that he wanted to drop his claim for service 
connection for hypertension from his appeal is sufficient to 
withdraw the pending issue on appeal.  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The veteran having withdrawn his appeal, the claim of 
entitlement to service connection for hypertension is 
dismissed.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Under the new law, VA has a duty to obtain a medical opinion 
when such opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(d)). 

There is a conflict in the evidence as to whether the veteran 
has a current right elbow disability that may be attributed 
to an injury in military service.  The veteran's service 
medical records are unavailable, and there are no medical 
reports indicating that he was treated for a right elbow 
fracture during his service years.  However, associated with 
the claims file are duplicate photographs of a uniformed man 
with a cast on his right hand, dated March 1953.  The veteran 
asserts that these photographs are pictures of him.  The 
photographs do not show the right arm or elbow.  Along with 
these photographs are statements from four individuals 
maintaining that the veteran broke his elbow during his basic 
training at Fort Jackson, South Carolina, in 1953.  
Additionally, two of the individuals stated that the 
photograph of the veteran was taken at their home.  The 
veteran's spouse testified at a personal hearing that the 
veteran had a cast on his arm shortly after they were married 
in 1952.  

On VA examination in April 1998, x-rays were taken of the 
veteran's right elbow.  Based upon the x-ray results, the 
attending radiologist determined that there was no evidence 
of fracture or joint effusion.  Further, there was no bone 
destruction or osteophyte formation and no soft tissue 
swelling.  The radiologist noted that the x-rays of the 
veteran's right elbow were normal.  Similarly, the VA joints 
examiner reported the x-rays of the veteran's right elbow 
showed no loss of joint space or bony abnormalities and 
appeared normal.  Despite the examiner's findings, he or she 
diagnosed osteoarthritis of the right elbow.  The examiner's 
opinion was that a fracture to the veteran's right elbow, 45 
years ago, was contributing to the degenerative joint disease 
at that elbow. 

Because the x-rays show no arthritis of the right elbow, and 
no evidence of fracture, this case must be remanded so that 
the examiner can explain the basis of the opinion.  If the VA 
joints examiner who saw the veteran in April 1998 is not 
available, then the RO should schedule the veteran for 
another VA examination.

Accordingly, this case is REMANDED for the following:

1.  Return the claims file and a copy of 
this REMAND to the VA joints examiner who 
examined the veteran in April 1998.  The 
examiner is asked to indicate that he or 
she has reviewed the claims file.  

Request that the examiner reconcile the 
prior diagnosis of osteoarthritis of the 
veteran's right elbow with the negative x-
ray of that elbow taken in April 1998.  If 
the examiner determines that the veteran 
has arthritis of the right elbow, he or 
she should provide clinical support for 
that conclusion.  Further, if the examiner 
requires an examination of the veteran in 
order to render an opinion, it is 
requested that the veteran be scheduled 
for such examination.

If the joints examiner who saw the veteran 
in April 1998 is not available, then the 
RO should schedule the veteran for another 
VA examination in order to determine 
whether he has a right elbow disability, 
and, if so, what its diagnosis is.  The 
clinical basis for the diagnosis should be 
given.  The examiner is asked to render an 
opinion whether it is at least as likely 
as not that any current right elbow 
disorder is related to the reported in-
service right upper extremity injury. 

2.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examiner's report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

3.  Readjudicate the veteran's claim on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


